        Case 1:19-cv-05583-MLB Document 1 Filed 12/11/19 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

OMAR ALVAREZ,                      )
                                   )               Civil Action No.
   Plaintiff,                      )
v.                                 )
                                   )               JURY TRIAL DEMANDED
M&DK CONSTRUCTION, INC.,           )
                                   )
   Defendant.                      )
                                   )
__________________________________ )

                        COMPLAINT FOR DAMAGES

      COMES NOW, Plaintiff Omar Alvarez (“Plaintiff”), and files this

Complaint against Defendant M&DK Construction, Inc. (“Defendant”), and shows

the following:

                           I.     Nature of Complaint

                                         1.

      Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.

                                         2.

      This action seeks declaratory relief, liquidated and actual damages, along

with attorney’s fees and costs, for Defendant’s failure to pay federally mandated

overtime wages to Plaintiff in violation of the Fair Labor Standards Act of 1938, as
         Case 1:19-cv-05583-MLB Document 1 Filed 12/11/19 Page 2 of 7




amended, 29 U.S.C. §201 et seq. (hereinafter the “FLSA”) during Plaintiff’s

employment with Defendant.

                          II.      Jurisdiction and Venue

                                           3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. §216(b), and

28 U.S.C. §1331.

                                           4.

      Defendant conducts business in Georgia and in this judicial district.

Defendant is subject to specific jurisdiction with respect to the claims asserted

herein. A substantial part of the acts and omissions that give rise to Plaintiff’s

claims occurred in this district. Accordingly, venue in this Court is proper pursuant

to 28 U.S.C. §1367.

                                III.   Parties and Facts

                                           5.

      Plaintiff was employed by Defendant a painter for Defendant’s commercial

construction business from March 2010 to November 2019.

                                           6.

      Plaintiff was an “employee” of Defendant, as that term has been defined by

the FLSA.

                                            2
         Case 1:19-cv-05583-MLB Document 1 Filed 12/11/19 Page 3 of 7




                                        7.

      Throughout Plaintiff’s employment with Defendant, including between

December 2016 to the end of his employment in November 2019 (the relevant

statutory period for Plaintiff’s FLSA overtime claim), Plaintiff was paid on an

hourly basis.

                                        8.

      Throughout the statutory period, Defendant failed to pay Plaintiff overtime

compensation, calculated at one and one half times his regular rate, for the hours

he worked in excess of 40 in work weeks. Rather than pay Plaintiff properly

calculated overtime compensation, Defendant only paid Plaintiff his regular hourly

rate for hours worked in excess of 40 in workweeks.

                                        9.

      Defendant is an “employer” as that term has been defined by the FLSA, 29

U.S.C. §203(d).

                                       10.

      While employed by Defendant, Plaintiff regularly worked an amount of time

that was more than 40 hours in given workweeks and was not paid the overtime

wage differential for hours he worked over 40 in workweeks.




                                        3
          Case 1:19-cv-05583-MLB Document 1 Filed 12/11/19 Page 4 of 7




                                         11.

        Defendant is a private employer engaged in interstate commerce, and its

gross revenues exceed $500,000 per year.

                                         12.

        Defendant knew or had reason to know that Plaintiff regularly worked in

excess of 40 hours in workweeks without overtime compensation.

                                         13.

        Defendant is governed by and subject to the FLSA, 29 U.S.C. §204 and

§207.

                                         14.

        Defendant failed to pay Plaintiff the overtime wage differential required by

the FLSA, 29 U.S.C. §207 on occasions that Plaintiff worked over forty (40) hours

in a workweek.




                                          4
         Case 1:19-cv-05583-MLB Document 1 Filed 12/11/19 Page 5 of 7




                                          Count I

                    Violations of the Fair Labor Standards Act.

                                            15.

       Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.

                                            16.

       Defendant has violated the FLSA, 29 U.S.C. §207, by failing to pay

overtime wages for time that Plaintiff worked in excess of forty (40) hours in given

workweeks.

                                            17.

       Pursuant to the FLSA, 29 U.S.C. §216, Plaintiff brings this lawsuit to

recover unpaid overtime wages, liquidated damages in an equal amount, attorneys’

fees, and the costs of this litigation.

                                            18.

       Defendant’s violations of the FLSA were willful, thus entitling Plaintiff to a

three-year statute of limitations for his claim.




                                             5
        Case 1:19-cv-05583-MLB Document 1 Filed 12/11/19 Page 6 of 7




                                          19.

      Defendant knew or showed reckless disregard for the fact its actions,

policies, and/or omissions violated the FLSA.

                                          20.

      By failing to accurately report, record and/or preserve records of hours

worked by Plaintiff, Defendant has failed to make, keep and preserve records with

respect to its employees, including Plaintiff sufficient to determine their wages,

hours and other conditions and practice of employment, in violation of the FLSA.

                              IV.    Prayer for Relief

      WHEREFORE, Plaintiff respectfully requests that this Court:

      (A)   Grant Plaintiff a trial by jury as to all triable issues of fact;

      (B)   Enter judgment awarding Plaintiff unpaid wages pursuant to the

            FLSA, 29 U.S.C. §207, FLSA § 6, 29 U.S.C. § 206(d), liquidated

            damages as provided by 29 U.S.C. §216, pre-judgment interest on

            unpaid wages pursuant to 29 U.S.C. §216, and court costs, expert

            witness fees, reasonable attorneys’ fees as provided by 29 U.S.C.

            §216, and all other remedies allowed under the FLSA; and,




                                           6
       Case 1:19-cv-05583-MLB Document 1 Filed 12/11/19 Page 7 of 7




     (C)   Grant declaratory judgment declaring that Plaintiff’s rights have been

           violated, and that Defendant’s violations of the FLSA were willful;

           and

     (D)   Permit Plaintiff to amend his Complaint to add state law claims if

           necessary;

     (E)   Award Plaintiff such further and additional relief as may be just and

           appropriate.

     Respectfully submitted,

     This 11th day of December, 2019.

                                    BARRETT & FARAHANY

                                    /s/ V. Severin Roberts
                                    V. Severin Roberts
                                    Georgia Bar No. 940504
                                    Attorney for Plaintiff

1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
severin@justiceatwork.com




                                        7
